EXHIBIT 10.82

EXECUTION VERSION

SIXTH AMENDMENT TO CREDIT AGREEMENT

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 24, 2007, is entered into by and among THE GYMBOREE CORPORATION, a
Delaware corporation (the “Company”), each other Borrower named in the signature
pages hereof (together with the Company, each a “Borrower” and, collectively,
the “Borrowers”), and BANK OF AMERICA, N.A. (the “Lender”).

RECITALS

A. The Borrowers and the Lender are parties to a Credit Agreement, dated as of
August 11, 2003 as amended by (i) that certain Waiver and First Amendment to
Credit Agreement dated as of December 6, 2004, (ii) that certain Second
Amendment to Credit Agreement dated as of July 25, 2005, (iii) that certain
Third Amendment to Credit Agreement dated as of March 30, 2006, (iv) that
certain Fourth Amendment to Credit Agreement dated as of July 5, 2006, and
(v) that certain Fifth Amendment to Credit Agreement dated as of February 7,
2007, (collectively, and as the same may be further amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lender has extended certain credit facilities to the
Borrowers.

B. The Borrowers have requested that the Lender agree to certain amendments to
the Credit Agreement, and the Lender has agreed to such request, subject to the
terms and conditions of this Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to such terms in the Credit Agreement
(as amended hereby). As used herein, “Amendment Documents” means this Amendment,
the Credit Agreement (as amended by this Amendment), and each certificate and
other document executed and delivered by the Borrowers pursuant to Section 5
hereof.

2. Interpretation. The rules of interpretation set forth in Sections 1.02, 1.03,
1.04, 1.05, and 1.06 of the Credit Agreement shall be applicable to this
Amendment and are incorporated herein by this reference.

3. Amendment to Credit Agreement. Subject to the terms and conditions hereof,
and with effect from and after the Effective Date, the Credit Agreement shall be
amended as follows:

(a) Section 7.06(e) of the Credit Agreement shall be amended by amending and
restating such subsection to read in its entirety as follows:

“(e) the Company may purchase, redeem or otherwise acquire shares of its capital
stock for cash, in an aggregate amount not to exceed, (i) for all such
purchases, redemptions and other acquisitions together occurring from and after
the Second Amendment Date until the Fifth Amendment Date, the amount of
$110,000,000, and (ii) for all such purchases, redemptions and other
acquisitions together occurring from and after the Fifth Amendment Date, the
amount of $100,000,000; provided, in each case that after giving effect to such
proposed action, no Default would exist.”



--------------------------------------------------------------------------------

4. Representations and Warranties. Each Borrower hereby represents and warrants
to the Lender as follows:

(a) No Default has occurred and is continuing (or would result from the
amendment to the Credit Agreement contemplated hereby).

(b) The execution, delivery and performance by the Borrowers of this Amendment
have been duly authorized by all necessary corporate and other action and do not
and will not require any registration with, consent or approval of, or notice to
or action by, any Person (including any Governmental Authority) in order to be
effective and enforceable.

(c) The Amendment Documents constitute the legal, valid and binding obligations
of the Borrowers party thereto, enforceable against each such Borrower in
accordance with their respective terms, without defense, counterclaim or offset.

(d) All representations and warranties of the Borrowers contained in Article V
of the Credit Agreement are true and correct on and as of the Effective Date,
except to the extent that any such representation and warranty specifically
relates to an earlier date, in which case they are true and correct as of such
earlier date.

(e) Each Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Lender or any
other Person.

(f) There has occurred since February 3, 2007 no event or circumstance that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(g) The Obligations of each Borrower under the Credit Agreement and each other
Loan Document are not subject to any defense, counterclaim, set-off, right of
recoupment, abatement or other claim.

5. Effective Date. (a) This Amendment will become effective when each of the
conditions precedent set forth in this Section 5 has been satisfied (the
“Effective Date”):

(i) The Lender shall have received from each Borrower a duly executed original
(or, if elected by the Lender, an executed facsimile copy) counterpart to this
Amendment.

(ii) The Lender shall have received from the Company a certificate signed by the
assistant secretary of each Borrower, dated the Effective Date, in form and



--------------------------------------------------------------------------------

substance satisfactory to the Lender, and certifying evidence of the
authorization of the execution, delivery and performance by each Borrower of the
Amendment Documents to which it is party.

(iii) The Lender shall have received, in form and substance satisfactory to it,
such additional approvals, consents, opinions, documents and other information
as the Lender shall request.

(b) From and after the Effective Date, the Credit Agreement is amended as set
forth, herein. Except as expressly amended pursuant hereto, the Credit Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects.

6. Reservation of Rights. Each Borrower acknowledges and agrees that neither the
execution nor the delivery by the Lender of this Amendment shall (a) be deemed
to create a course of dealing or otherwise obligate the Lender to execute
similar amendments under the same or similar circumstances in the future or
(b) be deemed to create any implied waiver of any right or remedy of the Lender
with respect to any term or provision of any Loan Document (including any term
or provision relating to the occurrence of a Material Adverse Effect).

7. Miscellaneous.

(a) Except as herein expressly amended, all terms, covenants and provisions of
the Credit Agreement are and shall remain in full force and effect and all
references therein to such Credit Agreement shall henceforth refer to the Credit
Agreement as amended by this Amendment. This Amendment shall be deemed
incorporated into, and a part of, the Credit Agreement.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns. No third party
beneficiaries are intended in connection with this Amendment.

(c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 9.19, 9.20 and 9.23
OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE, WAIVER OF RIGHT TO
TRIAL BY WRY AND JUDICIAL REFERENCE, THE PROVISIONS OF WHICH ARE BY THIS
REFERENCE INCORPORATED HEREIN IN FULL.

(d) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Each of the parties hereto understands and
agrees that this document (and any other document required herein) may be
delivered by any party hereto or thereto either in the form of an executed
original or an executed original sent by facsimile transmission to be followed
promptly by mailing of a hard copy original, and the receipt by the Lender of a
facsimile transmitted document purportedly bearing the signature of a Borrower
shall bind such Borrower with the same force and effect as the delivery of a
hard copy original. Any failure by the Lender to receive the hard copy executed
original of such document shall not diminish the binding effect of receipt of
the facsimile transmitted executed original of such document of the party whose
hard copy page was not received by the Lender.



--------------------------------------------------------------------------------

(e) This Amendment, together with the Credit Agreement, contains the entire and
exclusive agreement of the parties hereto with reference to the matters
discussed herein and therein. This Amendment supersedes all prior drafts and
communications with respect thereto. This Amendment may not be amended except in
accordance with the provisions of Section 9.01 of the Credit Agreement.

(f) If any term or provision of this Amendment shall be deemed prohibited by or
invalid under any applicable law, such provision shall be invalidated without
affecting the remaining provisions of this Amendment or the Credit Agreement,
respectively.

(g) Each Borrower covenants to pay to or reimburse the Lender, upon demand, for
all costs and expenses (including Attorney Costs and the non-duplicative
allocated costs of in-house counsel) incurred in connection with the
development, preparation, negotiation, execution and delivery of this Amendment.

(h) This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

THE GYMBOREE CORPORATION,

as a Borrower

By:  

/s/ BLAIR W. LAMBERT

Name:   Blair W. Lambert Title:   COO - CFO

GYMBOREE MANUFACTURING, INC.,

as a Borrower

By:  

/s/ BLAIR W. LAMBERT

Name:   Blair W. Lambert Title:   COO - CFO

GYM-MARK, INC.,

as a Borrower

By:  

/s/ BLAIR W. LAMBERT

Name:   Blair W. Lambert Title:   COO - CFO

Signature Page One to Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

GYMBOREE RETAIL STORES, INC.,

as a Borrower

By:  

/s/ BLAIR W. LAMBERT

Name:   Blair W. Lambert Title:   COO - CFO

THE GYMBOREE STORES, INC.,

as a Borrower

By:  

/s/ BLAIR W. LAMBERT

Name:   Blair W. Lambert Title:   COO - CFO

GYMBOREE LOGISTICS PARTNERSHIP,

as a Borrower

By:  

/s/ BLAIR W. LAMBERT

Name:   Blair W. Lambert Title:   COO - CFO

GYMBOREE PLAY PROGRAMS, INC.,

as a Borrower

By:  

/s/ BLAIR W. LAMBERT

Name:   Blair W. Lambert Title:   COO - CFO

 

Signature Page Two to Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

GYMBOREE OPERATIONS, INC.,

as a Borrower

By:  

/s/ BLAIR W. LAMBERT

Name:   Blair W. Lambert Title:   COO - CFO

GYMBOREE, INC. (CANADA),

as a Borrower

By:  

/s/ BLAIR W. LAMBERT

Name:   Blair W. Lambert Title:   COO - CFO LENDER BANK OF AMERICA, N.A., as the
Lender By:  

/s/ MAILE DOUGLAS

Name:   Maile Douglas Title:   Vice President

 

Signature Page Three to Sixth Amendment to Credit Agreement